Citation Nr: 0112067	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  99-06 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for emphysema and chronic 
obstructive pulmonary disease (COPD) secondary to nicotine 
dependence or tobacco use in service. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from February 1953 to 
February 1955. 

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision which denied service 
connection for emphysema and COPD claimed as secondary to 
nicotine dependence or tobacco use in service.  The veteran 
did not appear for a Travel Board hearing which was scheduled 
to take place in March 2001.  


FINDING OF FACT

The veteran's claim for service connection for emphysema and 
COPD due to nicotine dependence or tobacco use in service was 
received by the VA on July 14, 1998. 


CONCLUSION OF LAW

Service connection for emphysema and COPD due to nicotine 
dependence or tobacco use in service is prohibited by law.  
38 U.S.C.A. §§ 1103, 1110 (West 1991 & Supp. 2000); 66 
Fed.Reg. 18198 (2001) (to be codified at 38 C.F.R. § 3.300). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Marine Corps 
from February 1953 to February 1955.  His service medical 
records show no lung disorder.  It is neither claimed nor 
shown that a lung disorder was present until many years after 
service.

On July 14, 1998 (as shown by RO mailroom datestamp), the RO 
received the veteran's claim (on which he wrote the date of 
July 10, 1998 next to his signature) for service connection 
for emphysema and COPD resulting from smoking in service.  He 
attached copies of private medical records from December 
1996, including an X-ray report, reflecting various medical 
conditions including COPD.  The veteran also attached a VA 
medical record reflecting outpatient treatment in June 1998 
for nicotine addiction.   

By a January 1999 rating decision, the RO denied service 
connection for emphysema and COPD claimed as secondary to 
nicotine dependence or tobacco use.  

In his January 1999 notice of disagreement and March 1999 
substantive appeal, the veteran essentially asserted that 
while in the military he was given cigarettes from the 
government and became a heavy smoker as a result.  He 
asserted that he now had emphysema and was addicted to 
nicotine.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110. 

As to claims filed after June 9, 1998, special provisions 
relating to claims based upon the effects of tobacco products 
include that, notwithstanding any other provisions of law, a 
veteran's disability or death shall not be considered to have 
resulted from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air service 
on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  38 U.S.C.A. § 1103(a); 66 
Fed.Reg. 18198 (2001) (to be codified at 38 C.F.R. § 3.300). 

The Board notes that it is neither claimed nor shown that 
emphysema and COPD should be service connected on a basis 
other than the tobacco theory.  The veteran's claim for 
service connection for emphysema and COPD due to nicotine 
dependence or tobacco use in service was received by the VA 
on July 14, 1998, and the law bars the requested benefit as 
to claims filed after July 9, 1998.  Thus there is no legal 
entitlement to the requested benefit, and the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 


ORDER 

Service connection for emphysema and COPD due to nicotine 
dependence or tobacco use in service is denied. 



		
L. W. TOBIN
Member, Board of Veterans' Appeals


 

